DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
It is noted that, in the Non-Final Rejection mailed 1/29/2021, the text under the heading “Elections/Restrictions” incorrectly indicated that Claims 14-17 were withdrawn.  The correct text should have read that Claims 14-16 were withdrawn.  The Examiner apologizes for any confusion caused by the error.
It is also noted that the claims submitted in the response of 3/25/2011 contain incorrect status identifiers for Claims 14-16, failing to indicate the claim status as “withdrawn, currently amended.”  However, in the interest of compact prosecution and because all claims are rejoined in this Notice of Allowability, the submitted claims have been accepted.

Response to Arguments
Applicant’s amendments and arguments, filed 3/25/2021, have overcome all grounds of rejection over the prior art due to incorporating allowable subject matter into the independent claims.  Applicant’s amendments have also overcome the indefiniteness rejections due to amending or cancelling the affected claims.  All outstanding grounds of rejection have been withdrawn. 

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-16, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/5/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Michael G. Raucci on 3/30/2021.
The application has been amended as follows: 

	In Claim 10, line 1, the text  --at least--  has been inserted between the words “the” and ”two.”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Lee is the nearest prior art. The prior art fails to disclose or fairly suggest a barrier coating composition as claimed in Claim 1 and Claim 17 comprising at least two PFAEs or SFAEs having the HLBs as claimed, and wherein at least one of the PFAEs or SFAEs is a penta-, hexa-, hepta- or octa- ester or a mixture thereof.
Since the barrier coating is not anticipated or obvious, a product comprising the coating as claimed in Claim 13 and a method for using the coating as claimed in Claim 14 are also unanticipated and non-obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.